— Judgment unanimously affirmed without costs. Memorandum: The evidence was insufficient to establish that plaintiff William R. Meyer suffered a permanent loss of use of a body organ, member, function or system (see, Scheer v Koubek, 70 NY2d 678; Licari v Elliott, 57 NY2d *932230; Stowell v Huntley, 154 AD2d 810; Thomas v Drake, 145 AD2d 687). Plaintiff’s subjective complaints of loss of sensation on a portion of the right side of his face were not supported by any objective findings. CAT scans and neurological examinations revealed no abnormalities and his physician’s determination that plaintiff suffered a severed nerve in his face was based solely upon plaintiff’s subjective complaints. Moreover, there was no showing that plaintiff suffered any disability or loss of any function as the result of his loss of sensation over a small area of his face. He could perform every activity that he performed before the injury. To hold that plaintiff suffered a serious injury as defined in Insurance Law § 5102 (d) would frustrate the intention of the No-Fault legislation (see, Licari v Elliott, supra, at 239).
We deem the appeal to be taken from the final judgment (see, Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988). (Appeal from Judgment of Supreme Court, Onondaga County, Pooler, J. — Set Aside Verdict.) Present — Denman, P. J., Boomer, Lawton, Fallon and Doerr, JJ.